On Petition for a Rehearing.
The opinion of the Court was delivered by
Bermudez, C. J.
The motion to dismiss having been overruled, the movers, who are the executors of the deceased, have applied for a rehearing.
The decree complained of was not a final judgment. It was a more interlocutory order, C. P. 538, rendered on a preliminary matter.
It is only where definitive judgments are rendered, which dispose of cases before this Court, that applications for a rehearing can bo made and entertained. A final judgment is one which decides all the points in controversy between the parties, and which may have the effect of res adjudícala.
Had the motion to dismiss prevailed, the judgment sustaining it would have been a final judgment, and the appellant would have a right to petition for a rehearing. C. P. 911, 912, 539.
Application dismissed.